 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                       EASTERN DISTRICT OF CALIFORNIA

 8

 9   LEONARD RANSOM, JR.,                                        Case No. 1:11-cv-01709-LJO-EPG (PC)
10                          Plaintiff,                           ORDER DIRECTING THE CLERK OF
                                                                 COURT TO CLOSE THE CASE
11            v.
                                                                 (ECF NO. 325)
12   DANNY HERRERA and RICKY
     BRANNUM,
13
                            Defendants.
14

15
              On October 21, 2019, the parties filed a joint stipulation dismissing this action with
16
     prejudice and with each party bearing its own costs and attorneys’ fees. (ECF No. 325).1 In light
17
     of the parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has
18
     been dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the
19
     Clerk of Court is directed to close this case. However, the Court retains jurisdiction over the
20
     litigation to enforce the terms of the parties’ settlement agreement.
21

22   IT IS SO ORDERED.
23
         Dated:       October 28, 2019                                     /s/
24                                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27
              1
               It appears that the issue regarding Plaintiff’s transportation back to his institution of confinement has been
28   resolved. (ECF No. 328).
                                                                1
